 1
                                                                         ISTRIC
                                                                     ES D
     Randall T. Garteiser (CA State Bar No. 231821)
            rgarteiser@ghiplaw.com                                  T          TC
 2
                                                                  TA
     Christopher A. Honea (CA State Bar No. 232473)




                                                                                                   O
                                                             S
            chonea@ghiplaw.com




                                                                                                    U
                                                            ED
 3




                                                                                                     RT
     M. Scott Fuller (TX State Bar No. 24036607)
                                                                                           D
                                                                                RDERE




                                                        UNIT
            sfuller@ghiplaw.com
 4                                                                        OO
     GARTEISER HONEA                                              IT IS S




                                                                                                           R NIA
 5   795 Folsom St., Floor 1, San Francisco, CA 94107
     119 W Ferguson, Tyler, TX 75702
                                                                                                o ge r s
     Telephone: (415) 785-3762                                                       nzalez R




                                                        NO
                                                                           onne Go
 6
     Facsimile: (888) 908-4400                                    Judge Yv




                                                                                                           FO
                                                         RT
 7




                                                                                                      LI
     Attorneys for Plaintiff,
                                                                 ER         5/7/2021




                                                            H




                                                                                                   A
 8   CELLSPIN SOFT INC.
                                                                      N                              C
                                                                                        F
                                                                          D IS T IC T O
 9                                                                              R
10   Additional Counsel Listed on Signature Pages
11

12
                                UNITED STATES DISTRICT COURT

13
                          NORTHERN DISTRICT OF CALIFORNIA

14
                                     OAKLAND DIVISION
     CELLSPIN SOFT, INC.,
15                                               LOCAL RULE 6-1(a) STIPULATION TO
                     Plaintiff                   ENLARGE TIME
16
     v.
17
     FITBIT, INC.,                               Case No. 4:17-CV-05928-YGR
18
     MOOV, INC.,                                 Case No. 4:17-CV-05929-YGR
19   NIKE, INC.,                                 Case No. 4:17-CV-05931-YGR
     UNDER ARMOUR, INC.,                         Case No. 4:17-CV-05932-YGR
20   FOSSIL GROUP, ET AL.,                       Case No. 4:17-CV-05933-YGR
     GARMIN INTERN., INC., ET AL.,               Case No. 4:17-CV-05934-YGR
21                                               Case No. 4:17-CV-05936-YGR
     NIKON AMERICAS, INC.,
22
                     Defendants.
23
               LOCAL RULE 6-1(a) STIPULATION TO ENLARGE TIME
24
            Per the parties’ proposed omnibus scheduling order (Cellspin Soft, Inc. v.
25
     Fitbit, Inc., Case NO. 4:17-cv-05928-YGR, Dkt. 184-1), the proposed deadline for
26
     submitting a proposed case narrowing Order was 21 days after the Court issues its
27

28
 1   claim construction ruling. The Court issued its claim construction order in the
 2   above-captioned related matters on April 14, 2021 and the deadline to submit a
 3   proposed case narrowing order would have been May 5, 2021 as the parties
 4   originally proposed. Pursuant to Civil L.R. 6-1(a), the parties stipulate to an
 5   extension of time for submitting the proposed case narrowing Order from May 5,
 6   2021 to June 2, 2021.
 7         The parties’ proposed extension does not alter the date of any event or
 8   deadlines already fixed by Court order.
 9

10

11

12

13   Respectfully Submitted,                 Dates: May 5, 2021
14
     By: /s/ Randall T. Garteiser        By: /s/ Karim Oussayef
15
                                         Karim Oussayef
16   Randall T. Garteiser                DESMARAIS LLP
     GARTEISER HONEA
17
     Attorneys for Plaintiff             Attorneys for Defendants FITBIT, INC. and
18                                       FOSSIL GROUP, INC.
     CELLSPIN SOFT INC.
19

20                                       By: /s/ Shane Brun
                                         Shane Brun
21
                                         KING & SPALDING LLP
22

23
                                         Attorneys for Defendant MOOV, INC.

24

25
                                         By: /s/ Richard T. Mulloy
                                         Richard T. Mulloy
26                                       DLA PIPER
27

28
     Attorneys for Defendant NIKE, INC.
 1

 2
     By: /s/ Michael P. Kella
 3
     Michael P. Kella
 4   HARNEY, DICKEY, & PIERCE, P.L.C.
 5
     Attorneys for Defendant UNDER ARMOUR,
 6   INC.
 7

 8   By: /s/ Ricardo J. Bonilla
 9
     Ricardo J. Bonilla
     FISH & RICHARDSON P.C.
10

11
     Attorneys for Defendants FOSSIL GROUP,
     INC. and MISFIT, INC.
12

13
     By: /s/ Rachael D. Lamkin
14   Rachael D. Lamkin
15   LAMKIN IP DEFENSE

16   Attorneys for Defendants GARMIN
17   INTERNATIONAL, INC. AND GARMIN
     USA, INC.
18
19
     By: /s/ Colette Reiner Mayer
20   Colette Reiner Mayer
21   MORRISON & FOERSTER LLP

22   Attorneys for Defendants NIKON
23   AMERICAS, INC. and NIKON INC.

24

25
26

27

28
